 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                               Case No.: 2:17-cv-00220-JAD-VCF
 4 State of Nevada,
 5                      Plaintiff
                                                                    Order Dismissing Action
 6 v.                                                               for Want of Prosecution
 7 Robert Ambrose Edwards,
 8                      Defendant
 9
10            On February 15, 2018, the Court notified Robert Ambrose Edwards that his case would

11 be dismissed if he did not pay the $400.00 filing fee or submit a fully completed application to
                                                  1
12 proceed in forma pauperis by February 28, 2018. Since then, no action has been taken.
13            District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 2
14 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
15 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
                                                      3
16 court order, or failure to comply with local rules. In determining whether to dismiss an action
17 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
18 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
19
20
21
     1
         ECF No. 2 (Order).
22
     2
23       Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     3
24   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
25 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
26
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
27 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
28
                                                    1
 1 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 2 availability of less drastic alternatives.4
 3            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 4 court’s interest in managing its docket, weigh in favor of dismissal. The third factor, risk of
 5 prejudice to defendants, also weighs in favor of dismissal because a presumption of injury arises
 6 from the occurrence of unreasonable delay in filing a pleading ordered by the court or
 7 prosecuting an action.5 A court’s warning to a party that its failure to obey the court’s order will
 8 result in dismissal satisfies the fifth factor’s “consideration of alternatives” requirement.6 And
 9 that warning was given here.7 The fourth factor—the public policy favoring disposition of cases
10 on their merits—is greatly outweighed by the factors favoring dismissal.
11            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
12 prejudice for want of prosecution. The Clerk of Court is directed to CLOSE THIS CASE.
13            Dated: September 25, 2019
14
                                                                 _________________________________
15                                                               U.S. District Judge Jennifer A. Dorsey
16
17
18
19
20
21
22
23
     4
    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
24 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25   5
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
27
     7
         ECF No. 2.
28
                                                         2
